COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 Jorge Luis Hernandez-Palomares,                               No. 08-15-00312-CR
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                             265th District Court
                                               §
 The State of Texas,                                         of Dallas County, Texas
                                                §
                             State.                            (TC# F-14-32887-R)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                            '
until June 27, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Kristin R. Brown, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before June 27, 2016.

       IT IS SO ORDERED this 1st day of June, 2016.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Hughes, JJ.